FERREN, Senior Judge,
with whom EASTERLY, Associate Judge, joins, concurring:
We join the opinion of the court. Had we written it, however, we would have substituted the following footnote 4 (or equivalent in the text) for the footnote in the court’s opinion that references the concurring opinions.
4. In American Fed’n of Gov’t Emps., AFL-CIO v. Koczak, 439 A.2d 478, 479 (D.C.1981), this court opined: “We hold that under section 18 of the District of Columbia Uniform Arbitration Act [UAA], D.C.Code 1978 Supp., tit. 16 app., § 18,” a trial court order compelling arbitration “is interlocutory and unappealable.” The court reached this decision by noting, first, that the statutory list of final orders in § 18 omitted “an order to compel arbitration.” Id. at 480. The court then applied a canon of statutory construction, “expressio unius est exclusio alterius,” referenced the UAA’s “meager legislative history” and found “no indication in either ... that the Council did not intend the Act’s list of appealable final orders to be exhaustive.” Id.
In the midst of its discussion of the expressio unius canon, the court also noted that this “omission ... [was] consistent with the ‘general rule that ... an order is final for purposes of appeal ... [when] it disposes of the entire case on the merits.’ ” Id. (quoting Crown Oil and Wax Co. of Delaware v. Safeco Ins. Co. of America, 429 A.2d 1376, 1379 (D.C.1981) (identifying and construing general rule of D.C.Code 1973 § 11-721(a)(1) (jurisdiction of appeals))). The court applied that rule, concluding that “[a]n order to compel arbitration does not dispose of the entire case on the merits.” Id. (citing School Committee of Agawam v. Agawam Educ. Ass’n, 371 Mass. 845, 359 N.E.2d 956, 957 (1977) (holding non-final an order denying request to stay arbitration)).
The court then concluded its statutory analysis, stating that “the Council’s omission of an order to compel arbitration from the Act’s list of orders deemed to be final means that such an order is interlocutory and, hence, unappealable.” Id. The court added that its construction of the UAA was “in accord with the construction arrived at by all other jurisdictions which thus far have addressed this issue.” Id. at481.[1]
Koczak’s reference to consistency with a “general rule” in the statute governing appeals, as applied to foreclose finality of an order to compel arbitration, was non-binding dictum because: (1) the decision in Koczak was limited to construction and application of the UAA; and (2) the referenced “consistent” general rule, as construed to bar finality, was not clearly “necessary”[2] or alternative[3] to *873the expressio unius rationale for non-finality under the UAA, relied on in Koczak and the other states cited. Accordingly, the decision that binds us here is not Koczak but Carter v. Cathedral Ave. Coop., 658 A.2d 1047, 1050 n. 5 (D.C.1995) — the first decision to apply in its holding the general rule under Title 11 of the D.C.Code (then § 11-721(a)(1) (1989)) as to finality of an order compelling arbitration when a party sues only to compel arbitration.
Our reasons for this strictly-construed reading of Koczak are attributable to a concern that an expansive view of a “holding” in this jurisdiction — such as the view our colleague sponsors — is likely to obstruct orderly and appropriate development of the law, whereas this court should be able to advance the law freely unless a prior decision unambiguously stands in the way, permitting change only after en banc review.4
When, therefore, does a prior decision of this court reflect a “holding” that binds the division hearing the case? This court has “equated binding precedent under M.A.P. with the rule of stare decisis,” which “is never properly invoked unless in the decision put forward as precedent the judicial mind has been applied to and passed upon the precise question.”5 Accordingly, for purposes of binding precedent, a holding is a narrow concept, a statement of the outcome accompanied by one or more legal steps or conclusions along the way that — as this court and other have repeatedly held — are “necessary” to explain the outcome; other observations are dicta.6
In this case, we do not agree that Koc-zak ’s characterization of the UAA as “consistent with” this jurisdiction’s “general rule” of finality can reasonably be interpreted as part of Koczak’s holding. To us, Koczak’s statement that a reasoned, statutory ruling is merely “consistent with” some other rule of law falls outside the universe of “holdings”; it amounts, rather, to an observation that the court *874found it interesting, perhaps even comforting, to note the likelihood of another approach toward the same end, but not a statement confirming a “necessary” ingredient of the outcome. Put another way, the reference to the general rule is much like a “cf.” citation to the UAA holding, absent language indicating more clearly that the general rule was necessary, or expressed as an alternative, to the statutory interpretation.
We recognize that too crabbed a reading of a judicial decision can undermine the sound policy reflected in M.A.P. v. Ryan7; a later division of the court should not ignore the holding of an earlier division on which the public and the bar had good reason to rely. We further recognize that not all judicial decisions are crystal clear about the essentials inherent in the outcome; one person’s clarity can be another’s ambiguity. That said, however, we believe this court should be held to a high enough level of clarity about essentials that the court does not invite Thomas8 inquiries so readily that the dynamic of decision-making focuses backward, not forward. At a minimum, therefore, as this court has held,9 we must expect language from the court that communicates a clear understanding of the ingredients “necessary” to every “holding.” The “consistent with” language of Koczak fails that test; it posits no more than a parallel legal universe, not an integrated component of a two-part holding. As our colleague himself acknowledges: “If only rulings essential to the outcome can constitute holdings, it is unclear at best whether the statement at issue in Koczak would properly be viewed as a holding.” Post at 877.
This acknowledgment leads to our second disagreement. Our colleague’s reasoning appears to turn on his belief that Koczak’s “consistent with” language can be part of the holding without being “necessary” to it. He stresses that “it is not accurate to say that only rulings essential to the outcome can constitute holdings.” Post at 877. He offers three examples. First, he cites a judgment that “rests on two independent and alternative rationales.” Post at 878. That can occur, but this example is inapposite here (as our colleague appears to agree). Moreover, if there were holdings truly in the alternative, each presumably would be fully developed and deemed necessary to the outcome in the absence of the other.10 We do not believe one can credibly say that, without the expressio unius analysis that is the central focus of the opinion, Koczak’s general rule comments would alone have been sufficient to decide the case.
For the next two examples, our colleague observes that a successful defense of qualified immunity, or a ruling that preserves a conviction in the absence of plain error, reflects an outcome that would mask a significant ruling unless the holding were defined to include the threshold determination — the culpability or unpre-served trial court error — that the ultimate disposition erases. All this is true, but these examples, as our colleague would have it, do not negate the proposition that “only rulings essential to the outcome can constitute holdings.” Post at 877. Both reflect sequential, fully developed, and thus necessary two-step rulings. Ordinarily, there would be no ruling of qualified immunity without a predicate ruling of misconduct, and there would be no deci*875sion rejecting plain error absent a predicate ruling of trial court error.11 If, on the other hand, the court were merely to assume misconduct but find it excusable, or to assume trial court error but find it neither plain nor harmful, there would be but one analysis with a dispositional holding. None of our colleague’s examples, therefore, eliminates the requirement that a statement, to be part of the holding, must be “necessary for the disposition of the case.”12
Finally, there can be no question that the Koczak court did not perceive a jurisdictional issue anterior to the UAA interpretive issue. Indeed, our colleague acknowledges that, if the Koczak court had recognized the Home Rule Act (and thus the full Title 11) implications of its decision, the court would have “thought it quite important,” post at 877 n. 1, (we would say “felt compelled”) to reconcile the UAA and general rule theories, which Koczak — by ignoring that larger analytic framework — did not correctly do. Moreover, if the court had attempted to do so, Koczak itself presumably would have come out differently, in favor of finality and appealability, as Carter’s interpretation of the general rule under Title 11 makes clear (a result the court reaffirms today).13 But suppose instead that the Koczak court, in addition to its UAA interpretation, had identified the jurisdictional issue and expressly held in the alternative — without more analysis or citation than it offered— that the general rule of finality left the order to compel arbitration as a non-ap-pealable interlocutory order. In that situation Carter, and thus this division, would have been bound to follow Koczak’s double holding14 (absent intervening action by the en banc court). Fortunately, however, Koczak did not announce a double holding, but it would have amounted to that if the Carter court had taken an expansive view of Koczak and elevated its “consistent with” language to a necessary, independent component of the holding.
The sequence from Koczak to Carter to this case reveals the importance of making sure that statements claimed to be part of a holding that binds future divisions are assuredly necessary to resolution of the case in which they are made. This is especially true when, as in Koczak, the analysis underlying the “consistent with” statement not only is scanty but also omits attention to the threshold enabling legislation (Title 11), as limited by the Home Rule Act.15 The correct analysis of Title 11, when applied to the precise issue here,16 would have undermined the very holding that the Koczak opinion announced.17 We *876therefore cannot believe that this court properly could, let alone would, take the mere “consistent with” language in Koc-zak, untested by Title 11 analysis in light of the Home Rule Act, and bootstrap that ambiguous observation into the holding— into a “necessary” component of the court’s resolution.
We are concerned that, if this court were to take seriously our colleague’s belief that Koczak’s “consistent with” language “may well” be part of the holding when “correctly interpreted,” post at 879, we would spread wide the concept of a “holding” too far. There would be a danger that prior decisions can dictate the results of future ones (absent later en banc review) when in fairness to the instant cause the prior decision should be understood for no more than its outcome, based on explicit reasons applied with clarity to described facts. The prior decision should not be construed more broadly by reference to nonessential, often ambiguous, sentences that can trigger hours of discussion as to whether the earlier decision was a binding holding or dictum.
Our colleague’s ruminations about the impact, if any, of Koczak are, without doubt, interesting. They discuss important questions that, in a proper case, would plumb the depths of what a holding is under M.A.P. v. Ryan, and whether a later court’s interpretation of that holding is binding authority when the issue comes to the court a third time. In our judgment, however, this is not a close case that justifies the extensive, including speculative, analysis our colleague offers. We therefore decline to join that analysis, in order to help assure that the court will not send an improvident signal expanding the reach of this court’s M.A.P. decision.

1. Koczak relied here on four state court decisions, all of which construed the UAA with expressio unius analysis (without citing the canon as such). None relied, in addition, on a statutory (or other) general rule of finality. See Clark County v. Empire Electric, Inc., 96 Nev. 18, 604 P.2d 352, 353 (1980); Harris v. State Farm Mut. Automobile Ins. Co., 283 So.2d 147, 148 (Fla.App.1973); Maietta v. Greenfield, 267 Md. 287, 297 A.2d 244, 246-47 (1972); Roeder v. Huish, 105 Ariz. 508, 467 P.2d 902, 903 (1970). In relying on these state court decisions, the Koczak court said, "[W]e thereby give effect to our legislature’s intention ... that 'this Act shall be construed as to effectuate its general purpose of making uniform the law of the District of Columbia and those states which enact it.’ " Koczak, 439 A.2d at 481 (statutory citation omitted).


2. See Lee v. United States, 668 A.2d 822, 827-28 (D.C.1995) (earlier division’s articulation of "purported requirement” of punishment for lesser included offense "was not necessary for the disposition of the case, and thus constituted ‘dictum’ not binding on us under the doctrine of M.A.P. v. Ryan ”) (citation omitted); see Seminole Tribe of Florida v. Florida, 517 U.S. 44, 67, 116 S.Ct. 1114, 134 L.Ed.2d 252 (1996) ("When an opinion issues for the *873Court, it is not only the result but also those portions of the opinion necessary to that result by which we are bound.” (citations omitted)); United States v. Science Applications Inter. Corp., - F.Supp.2d -, -, 04-1543(RWR), 2013 WL 3791423, *7 (D.D.C. July 22, 2013) (”[T]he language was neither the result of the D.C. Circuit’s opinion nor portions of the opinion necessary to that result. As such, it is dictum and is not control- • ling.” (internal quotation marks, footnote, and citation omitted)).


3. See, e.g., Woods v. Interstate Realty Co., 337 U.S. 535, 537-38, 69 S.Ct. 1235, 93 L.Ed. 1524 (1949) (stating that "where a decision rests on two or more grounds, none can be relegated to the category of obiter dictum ” and confirming that Angel v. Bullington, 330 U.S. 183, 67 S.Ct. 657, 91 L.Ed. 832 (1947) held a suit could not be maintained because of both res judicata and Erie doctrine); Union Pac. R.R. Co. c. Mason City and Fort Dodge R.R. Co., 199 U.S. 160, 165-66, 26 S.Ct. 19, 50 L.Ed. 134 (1905) (affirming on both contractual and statutory grounds).


. See M.A.P. v. Ryan, 285 A.2d 310, 312 (D.C.1971) (“[W]e have adopted the rule that no division of this court will overrule a prior decision of this court or refuse to follow a decision the United States Court of Appeals rendered prior to February 1, 1971, and that such result can only be accomplished by this court en banc.” (footnote omitted)).


. United States v. Debruhl, 38 A.3d 293, 298 (D.C.2012) (internal quotation marks, footnotes, and citation omitted). Our colleague stresses that in Koczak, when the "judicial mind [was] applied to and passed upon the precise question,” id., the question was "whether orders compelling arbitration are final and appealable under general principles .of finality.” Post at 51.- Respectfully, and to the contrary, we believe that the precise question at issue is narrower: whether the general rule of finality under Title 11 of the D.C.Code was clearly necessary, or expressed as an alternative, to the court's interpretation of the UAA.


. See supra note 2.


. See supra note 4.


. Thomas v. United States, 731 A.2d 415, 420 n. 6 (D.C.1999) ("Where a division of this court fails to adhere to earlier controlling authority, we are required to follow the earlier decision rather than the later one.”)


. See supra note 2.


. See supra note 3.


. Contrary to our colleague’s observation, see post at 52, Koczak's reference to the general rule is not sequential in the sense used in his examples: building upon an essential predicate ruling.


. Lee, 668 A.2d at 828.


. In Carter v. Cathedral Ave. Coop., Inc., 658 A.2d 1047 (D.C.1995), this court held that under Title 11 of the D.C.Code, "when a party sues only to compel arbitration, 'an order granting or denying relief is an appealable final order." Id. at 1050 n. 5 (quoting Brandon v. Hines, 439 A.2d 496, 505 (D.C.1981)). Issued five days after Koczak, the Brandon decision construed and applied the District's general rule of finality under Title 11 by reference to the policy underlying the "federal appellate jurisdictional statute.” Brandon, 439 A.2d at 509.


. See supra note 3.


. The Home Rule Act prohibits the Council of the District of Columbia from legislating "with respect to any provision of Title 11” of the D.C.Code. D.C.Code § l-206.02(a)(4) (2012 Repl.).


. See supra note 5.


. After Koczak, this court held in Carter, see supra note 13, that under Title 11 of the D.C.Code an order to compel arbitration is an appealable final order when a party has sued only to compel arbitration. Therefore, had *876Koczak construed and applied Title 11, the court’s enabling legislation, to the order to compel arbitration before interpreting the UAA, this court presumably would have recognized that Title 11 authorized the appeal, and thus that under the Home Rule Act, see supra note 15, the UAA would have to be construed accordingly, not to the contrary under expressio unius analysis.